Case 1:20-cv-03420-KMT Document 45 Filed 03/01/21 USDC Colorado Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 20–cv–03420–KMT


1 PRIORITY ENVIRONMENTAL SERVICES, LLC, a Colorado limited liability company,

       Plaintiff,

v.

INTERNATIONAL TURBINE SERVICES, LLC, an Alabama limited liability company,
INTERNATIONAL TURBINE SERVICES-MADERA, LLC, an Alabama limited liability
company,
GT LABOR, LLC, an Alabama limited liability company,
CLAUDE HENDRICKSON, and
KRISTOPHER MORSE,

       Defendants.


                                            ORDER


       Before the court is “Defendants’ Motion for a Temporary Stay.” ([“Motion”], Doc. No.

35.) Plaintiff has responded in opposition to the Motion, and Defendants have replied.

([“Response”], Doc. No. 38; [“Reply”], Doc. No. 39.) For the following reasons, the Motion is

GRANTED.

                                STATEMENT OF THE CASE

       In this commercial dispute, Plaintiff 1 Priority Environmental Services, LLC [“1

Priority”] has sued three entities—International Turbine Services, LLC [“ITS”], International

Turbine Services-Madera, LLC [“ITS-Madera”], and GT Labor, LLC [“GT Labor”]—as well as

two individuals—Claude Hendrickson and Kristopher Morse—asserting claims for fraud,
Case 1:20-cv-03420-KMT Document 45 Filed 03/01/21 USDC Colorado Page 2 of 11




conversion, civil theft, and civil conspiracy, as well as violations of the Racketeer Influenced and

Corrupt Organizations Act [“RICO”], 18 U.S.C. § 1961 et seq., and the Colorado Organized

Crime Control Act [“COCCA”], Colo. Rev. Stat. § 18-17-101 et seq.. ([“Complaint”], Doc. No.

11 at ¶¶ 26-51.)

         Plaintiff is a Colorado company that is “engaged in the business of environmental

remediation and related construction activities.” (Id. at ¶ 1.) According to Complaint, in the

early summer of 2018, Plaintiff was approached by Defendant ITS-Madera, an Alabama

company headquartered in Texas, and a wholly-owned subsidiary of Defendant ITS, regarding

Plaintiff’s “participation in a project involving the disassembly and transport of power station

equipment located at a power station in Lamar[,] Colorado to a facility in Vicksburg,

Mississippi.” (Id. at ¶¶ 3, 12.) In connection with this “solicitation,” ITS-Madera, through its

agent, Defendant Claude Hendrickson, allegedly made certain “representations” to 1 Priority,

including: (1) that ITS-Madera had a valid written contract with Bryan Power Generation

Solutions Group, LLC [“Bryan Power”],1 under which ITS-Madera agreed “to disassemble the

equipment and prepare it for transport;” (2) that ITS-Madera had subcontracted with another

Alabama company, Defendant GT Labor,2 “to provide technical personnel and other labor for the

disassembly;” and (3) that ITS-Madera “was unable to proceed under its contract” with Bryan

Power, “as it had not been able to provide performance and payment bonds specified under the

contract.” (Id. at ¶ 12.)



1
    Bryan Power Generation Solutions Group, LLC is a not a party to this lawsuit.
2
 The Complaint appears to mistakenly refer to Defendant GT Labor, LLC, at times, as “GL
Labor.” (See, e.g. Compl. ¶¶ 15-16, 18-20.)

                                                 2
Case 1:20-cv-03420-KMT Document 45 Filed 03/01/21 USDC Colorado Page 3 of 11




       1 Priority, reportedly relying on these representations, entered into a written contract with

ITS-Madera, on October 24, 2018, pursuant to which 1 Priority agreed “to provide the equipment

disassembly and preparation services as specified in [] ITS-Madera’s purported contract with

Bryan Power[.]” (Id. at ¶ 16.) That same day, Plaintiff also reportedly entered into a written

contract with Defendant GT Labor “to provide the labor and services specified in Defendant ITS-

Madera’s purported contract with Defendant G[T] Labor.” (Id.) Shortly thereafter, Plaintiff

allegedly “purchased the performance and payment bonds referenced in its contract with

Defendant ITS-Madera.” (Id.)

       According to the Complaint, “[t]he work on the Lamar power station project purportedly

commenced in November 2018.” (Id. at ¶ 19.) Beginning that month, 1 Priority “submitted

monthly invoices to Defendant ITS-Madera, as provided by the parties’ contract, in the

approximate total amount of $1,260,000.00.” (Id. at ¶ 22.) In addition, Defendant GT Labor

“submitted weekly time sheets/invoices” relating to “labor purportedly performed on the

project,” each of which were said to be “approved” by Defendant Kristopher Morse, “in his

capacity as counsel for Defendant ITS-Madera.” (Id. at ¶ 19.) Over the next three months,

Plaintiff is said to have “paid the weekly time sheet/invoices submitted by Defendant G[T]

Labor, in the total amount of $633,926.00.” (Id. at ¶ 20.) It is alleged that “some or all of the

moneys paid by [] Plaintiff ultimately came into the possession of Defendant ITS.” (Id.)

       Following these events, Plaintiff reportedly came to learn that Bryan Power “had in fact

not entered into any agreement to transport the power equipment located at the Lamar power

plant facility,” and that “no purchase of the power equipment ever occurred.” (Id. at ¶¶ 17, 25.)

1 Priority now alleges that the “time sheets/invoices” submitted by GT Labor were all “false and


                                                 3
Case 1:20-cv-03420-KMT Document 45 Filed 03/01/21 USDC Colorado Page 4 of 11




fraudulent, as the labor and services referenced in said time sheets/invoices was in fact never

performed.” (Id. at ¶ 21.) Plaintiff further alleges that ITS-Madera failed to make any payments

on the $1.26 million worth of “outstanding invoices,” despite Plaintiff’s “repeated requests” for

it to do so. (Id. at ¶¶ 22-24.) According to the Complaint, in January 2020, “in response to

[Plaintiff’s] repeated demands for payment,” ITS, on behalf of ITS-Madera, “remitted” only

$100,000.00 to Plaintiff. (Id. at ¶ 24.)

        Based on these allegations, on October 14, 2020, Plaintiff commenced this action, in

Colorado state court, asserting claims against Defendants, based on theories of fraud, civil theft,

and conspiracy, and requesting compensatory and punitive damages, as relief. (Doc. No. 1-11.)

Defendants subsequently removed the case to federal court, on November 18, 2020, pursuant to

28 U.S.C. § 1441, based on diversity of citizenship. (Doc. No. 1.)

       Following removal, on December 4, 2020, Defendants ITS and Claude Hendrickson

responded to Plaintiff’s allegations by filing a motion to dismiss, pursuant to Federal Rules of

Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6), for lack of personal jurisdiction, improper

venue, and inadequate pleading. (Doc. No. 18.) Ten days later, on December 14, 2020,

Defendants ITS-Madera, GT Labor, and Kristopher Morse filed a separate motion to dismiss,

under Federal Rules of Civil Procedure 12(b)(2), 12(b)(3), 12(b)(5), and 12(b)(6), for lack of

personal jurisdiction, improper venue, insufficient service of process, and inadequate pleading.

(Doc. No. 22.) Defendants argue, in both motions to dismiss, that Plaintiff’s claims are all

subject to valid forum selection clauses, which “require[] any disputes between the parties to be




                                                 4
Case 1:20-cv-03420-KMT Document 45 Filed 03/01/21 USDC Colorado Page 5 of 11




decided under Texas law,” and which “name[] Texas as the exclusive venue for any litigation.”

(Doc. No. 18 at 1; see Doc. No. 22 at 1.) Both motions to dismiss remain pending.3

          On January 29, 2021, Defendants filed the present Motion, asking that discovery in this

matter be stayed, pending resolution of the two outstanding motions to dismiss. (Mot. 1.)

Defendants argue that a discovery stay is appropriate in this case, because their motions to

dismiss raise “several non-merits” challenges to Plaintiff’s claims, and because all relevant

“factors described in String Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934, 2006

WL 8949955, at *2 (D. Colo. Mar. 30, 2006)” weigh in favor of a stay. (Id. at 2.)

                                     STANDARD OF REVIEW

          The Federal Rules of Civil Procedure do not expressly provide for a stay of proceedings.

Rule 26(c), however, permits a court to “make an order which justice requires to protect a party .

. . from annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P.

26(c). Further, “[t]he power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936) (citing

Kan. City S. Ry. Co. v. United States, 282 U.S. 760, 763 (1931)).

          In this District, a stay of discovery is generally disfavored. See, e.g., Rocha v. CCF

Admin., No. 09-cv-01432, 2010 WL 291966, at *1 (D. Colo. Jan. 20, 2010); Jackson v. Denver

Water Bd., No. 08-cv-01984, at *1 (D. Colo. Dec. 15, 2008); Chavez v. Young Am. Ins. Co., No.

06-cv-02419, at *2 (D. Colo. Mar. 2, 2007). Nevertheless, the decision whether to stay

discovery rests firmly within the sound discretion of the court. United Steelworkers of Am. v. Or.


3
    Plaintiff has not responded to either motion to dismiss, and the time to do so has lapsed.

                                                   5
Case 1:20-cv-03420-KMT Document 45 Filed 03/01/21 USDC Colorado Page 6 of 11




Steel Mills, Inc., 322 F.3d 1222, 1227 (10th Cir. 2003) (quoting Landis, 299 U.S. at 254).

        In ruling on a motion to stay discovery, five factors are generally considered: “(1) [the]

plaintiff’s interests in proceeding expeditiously with the civil action and the potential prejudice

to [the] plaintiff of a delay; (2) the burden on the defendants; (3) the convenience to the court; (4)

the interests of persons not parties to the civil litigation; and (5) the public interest.” String

Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934, 2006 WL 8949955, at *2 (D. Colo.

Mar. 30, 2006); see United Steelworkers, 322 F.3d at 1227. Further, “a court may decide that in

a particular case it would be wise to stay discovery on the merits until [certain challenges] have

been resolved.” 8A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

PROCEDURE § 2040, at 198 (3d ed. 2010).

                                             ANALYSIS

        Factor 1 – Prejudice to Plaintiff

        Here, as to the first factor, Plaintiff posits that, if Defendants’ motion to stay were to be

granted, “merits discovery” in this case would essentially be put on hold “for an indefinite period

time.” (Resp. 3.) Plaintiff stresses that it filed this lawsuit “nearly four months ago,” and it

complains that such “an indefinite stay of discovery would further compromise [its] right to an

expeditious determination.” (Id.) In addition, Plaintiff contends that its “interest in [a] speedy

resolution” is “particularly acute” in this case, given the “egregious nature” of Defendants’

alleged conduct, as well as “the magnitude” of Plaintiff’s “consequent losses.” (Id.)

        Defendants, for their part, insist that Plaintiff “is unlikely to be prejudiced” by the

imposition of a stay, because “[t]he actions at issue in this lawsuit have long been completed,”

and because “this is a case solely about monetary damages.” (Mot. 3.) In addition, Defendants


                                                   6
Case 1:20-cv-03420-KMT Document 45 Filed 03/01/21 USDC Colorado Page 7 of 11




contend that “any discovery Plaintiff seeks is unlikely to be lost or spoliated by this slight delay,”

given that “Plaintiff has already waited over 2.5 years to file suit and there are no facts to suggest

that any information would be lost from any delay.” (Id. at 3-4.) Finally, Defendants emphasize

that, contrary to Plaintiff’s assertions, the requested discovery stay would be for only a minimal

duration of time, as the two motions to dismiss “are already ripe for the Court’s review.” (Id. at

3.)

        As to this factor, although Defendants appear to dispute the extent to which Plaintiff has

proceeded expeditiously in this case, there is no question that Plaintiff possess such an interest.

See Chavez v. Young Am. Ins. Co., No. 06-CV-02419-PSF-BNB, 2007 WL 683973, at *2 (D.

Colo. Mar. 2, 2007) (noting that staying discovery pending resolution of a motion to dismiss

“could substantially delay the ultimate resolution of the matter, with injurious consequences”).

In light of that interest, the court finds the first factor to weigh slightly against the imposition of a

stay. See Four Winds Interactive LLC v. 22 Miles, Inc., No. 16-cv-00704-MSK-STV, 2017 WL

121624, at *2 (D. Colo. Jan. 11, 2017) (finding the first factor to weigh against a stay, because of

the plaintiff’s interest in proceeding expeditiously, and because a final determination on the

motion to dismiss “could take several months”).

        Factor 2 – Burden to Defendants

        Turning to the second factor, Defendants argue that they would be “significant[ly]”

burdened by moving forward with discovery, primarily because their motions to dismiss “raise[]

several non-merits grounds for dismissal: the existence of a valid forum selection clause

designating Texas as the appropriate venue, lack of personal jurisdiction, and—with respect to

ITS-Madera, GT Labor, and Kristopher Morse—the fact that Plaintiff failed to properly


                                                   7
Case 1:20-cv-03420-KMT Document 45 Filed 03/01/21 USDC Colorado Page 8 of 11




effectuate service.” (Mot. 4.) Defendants stress that Plaintiff has not responded to either of their

motions to dismiss, and thus, “has not offered any evidence or argument to rebut [their]

assertions regarding venue or improper service.” (Id.) They contend that it would be “facially

unfair” to force them to engage in “discovery and other proceedings” at this time, as they predict

that the court, upon ruling on the two motions to dismiss, “is likely to dismiss or transfer this

action.” (Id.)

        Plaintiff, in response, insists that Defendants “would not suffer any identifiable

prejudice” by proceeding with discovery. (Resp. 4.) Plaintiff argues that neither of the two

pending motions to dismiss is “dispositive,” and it contends that “this case will proceed

regardless of the Court’s ruling on [those] motions.” (Id.) According to Plaintiff, Defendants’

respective challenges to personal jurisdiction and venue, if successful, would merely cause the

case’s transfer to, or its refiling in, the Southern District of Texas. (Id.) Plaintiff likewise

contends that, if Defendants’ challenges to service prove successful, it “would result in an order

quashing service on [Defendants ITS-Madera, GT Labor, and Kristopher Morse] with an

opportunity to re-serve,” as opposed to an outright dismissal of those claims. (Id.)

        As to this factor, it must be stressed, first, that a stay is not warranted merely by virtue of

a defendant’s filing of a purportedly dispositive motion to dismiss. See PopSockets LLC v.

Online King LLC, No. 19-cv-01277-CMA-NYW, 2019 WL 5101399, at *3 (D. Colo. Oct. 11,

2019); Church Mut. Ins. Co. v. Coutu, No. 17-CV-00209-RM-NYW, 2017 WL 3283090, at *3

(D. Colo. Aug. 2, 2017) (“[N]o element of the String Cheese factors requires that this court make

a preliminary determination as to the likelihood of success of either the dispositive motion or the

ultimate merits of the case.”). With that being said, the court finds that the second factor does


                                                   8
Case 1:20-cv-03420-KMT Document 45 Filed 03/01/21 USDC Colorado Page 9 of 11




support the imposition of a stay pending resolution of Defendants’ two previously filed motions

to dismiss. Importantly, both motions address threshold questions of law, including

jurisdictional challenges. See Burkitt v. Pomeroy, No. 15-cv-02386-MSK-KLM, 2016 WL

696107, at *1 (D. Colo. Feb. 22, 2016) (“Questions of jurisdiction . . . should be resolved at the

earliest stages of litigation, so as to conserve the time and resources of the Court and the

parties.”); Sallie v. Spanish Basketball Fed’n, No. 12-cv-01095-REB-KMT, 2013 WL 5253028,

at *2 (D. Colo. Sept. 17, 2013) (“Courts have recognized that a stay is warranted while the issue

of jurisdiction is being resolved.”); see also Morrill v. Stefani, No. 17-cv-00123-WJM-KMT,

2017 WL 1134767, at *2 (D. Colo. Mar. 13, 2017) (finding the plaintiff’s interest in proceeding

expeditiously with the case to be overcome by the potential burden to the defendants “if they

were forced to proceed with discovery only to have the case dismissed for lack of jurisdiction”).

Specifically, the motions to dismiss are both based, in part, on a purported lack of personal

jurisdiction. See String Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934-LTB-PAB,

2006 WL 894955, at *2 (D. Colo. Mar. 30, 2006) (“[S]ubjecting a party to discovery when a

motion to dismiss for lack of personal jurisdiction is pending may subject him to undue burden

or expense, particularly if the motion to dismiss is later granted.”); Aurora Bank FSB v. Network

Mortg. Servs., Inc., No. 13-cv-00047-PAB-KLM, 2013 WL 3146972, at *2 (D. Colo. June 19,

2013) (finding the second factor to weigh in favor of a discovery stay, where the case was “in the

very early stages,” and the pending motion to dismiss alleged a lack of personal jurisdiction over

the defendant). Further, Defendants have set forth what appears to be a well-supported

argument, that Texas is the exclusive venue for the resolution of Plaintiff’s claims. (Doc. No. 18

at 5-8; Doc. No. 22 at 4-7.) Thus, given the nature of the two pending motions, requiring the


                                                  9
Case 1:20-cv-03420-KMT Document 45 Filed 03/01/21 USDC Colorado Page 10 of 11




 parties to submit to full discovery at this time would potentially subject Defendants to undue

 burden and expense, especially if this matter is, in fact, ultimately transferred to another forum

 with incongruent discovery obligations. See PopSockets LLC v. Online King LLC, No. 19-cv-

 01277-CMA-NYW, 2019 WL 5101399, at *3 (D. Colo. Oct. 11, 2019) (“[T]his court agrees with

 Defendant that [its] burden could become prejudicial in the event this matter is transferred to

 another district, thereby increasing the possibility of inconsistent discovery rulings and court

 hearings.”).

         Remaining Factors

         Looking to the remaining String Cheese Incident factors, the third “court convenience”

 factor weighs in favor of stay. Indeed, judicial economy and resources would plainly be wasted

 if the court allowed discovery to proceed, only to later determine that Plaintiff’s claims must be

 dismissed, or transferred to another forum. See Skyline Potato Co. v. Rogers Bros. Farms, Inc.,

 No. 10-cv-02353-WJM-KLM, 2011 WL 587962, at *2 (D. Colo. Feb. 10, 2011) (“[T]he Court

 notes that neither its nor the parties’ time is well-served by being involved in the ‘struggle of the

 substance of suit’ when potentially dispositive issues are adjudicated at the outset of a case.”).

 The fourth factor bears no weight, as there are no non-parties with significant, particularized

 interests in this case. As to the fifth factor, the general public’s primary interest in this case is an

 efficient and just resolution. Avoiding wasteful efforts by the court and the litigants serves that

 purpose.

         On this record, then, having weighed the appropriate factors, the court finds that a stay of

 discovery is appropriate in this case.

         Accordingly, it is


                                                    10
Case 1:20-cv-03420-KMT Document 45 Filed 03/01/21 USDC Colorado Page 11 of 11




        ORDERED that “Defendants’ Motion for a Temporary Stay” (Doc. No. 35) is

 GRANTED. Discovery in this matter is STAYED, pending a ruling on the two outstanding

 motions to dismiss (Doc. Nos. 18, 22). The parties’ March 1, 2021 deadline to submit a

 proposed scheduling is VACATED. The parties shall file a joint status report within ten days of

 a final ruling on the two outstanding motions to dismiss, if any portion of the case remains, to

 advise whether the proposed scheduling order deadline should be reset.

        Dated this 1st day of March, 2021.




                                                 11
